      Case: 4:19-cv-03313-SEP Doc. #: 1 Filed: 12/23/19 Page: 1 of 10 PageID #: 1



                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


 ZIERRA R. JACKSON,                                   CIVIL ACTION

 Plaintiff,
                                                       COMPLAINT 4:19-cv-03313
 v.

 CREDENCE RESOURCE MANAGEMENT,                       JURY TRIAL DEMANDED
 LLC,

 Defendant.


                                          COMPLAINT

        NOW COMES Zierra R. Jackson (“Plaintiff”), by and through her attorneys, Sulaiman Law

Group, Ltd. (“Sulaiman”), complaining as to the conduct of Credence Resource Management, LLC

(“Defendant”) as follows:

                                     NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection

Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692, violations of the Telephone Consumer

Protection Act (“TCPA”) pursuant to 47 U.S.C. §227.

                                    JURISDICTION AND VENUE

      2. Subject matter jurisdiction is conferred upon this Court by the FDCPA, TCPA, and 28

U.S.C. §§1331 and 1337, as the action arises under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Eastern District of Missouri, a substantial portion of the events or omissions giving rise to

the claims occurred within the Eastern District of Missouri, and Plaintiff resides in the Eastern

District of Missouri.



                                                 1
   Case: 4:19-cv-03313-SEP Doc. #: 1 Filed: 12/23/19 Page: 2 of 10 PageID #: 2



                                            PARTIES

   4. Plaintiff is a natural person over 18-years-of-age who is a “consumer” as the term is defined

by 15 U.S.C §1692a(3), and is a “person” as defined by 47 U.S.C. §153(39).

   5. Defendant is a debt collector with its principal place of business located at 17000 Dallas

Parkway, Suite 2014, Dallas, Texas 75248. The principal purpose of Defendant’s business is the

collection of defaulted consumer debts owed to others. Defendant collects or attempts to collect,

directly or indirectly, defaulted debts owed or due or asserted to be owed or due to others using

the mail and telephone, including consumers in the State of Missouri.

                             FACTS SUPPORTING CAUSES OF ACTION

   6. Prior to the claims giving rise to this cause of action, Plaintiff purchased a phone from

AT&T, fell behind financially, and was unable to maintain timely payments (“subject debt”).

   7. Subsequently thereafter, the subject debt was transferred to Defendant for collections while

Plaintiff was allegedly in default.

   8. In or around June of 2019, Plaintiff changed cellular service providers, resulting in a new

phone number.

   9. Plaintiff never provided her telephone number to Defendant or otherwise expressly

consented to Defendant’s phone calls.

   10. Upon information and belief, Defendant obtained Plaintiff’s cellular telephone number

through a method known as “skip-tracing,” whereby debt collectors obtain phone numbers by

conducting inquiries upon consumer credit reports or other public record searches.

   11. In or around July of 2019, Defendant began placing collection calls to Plaintiff’s cellular

telephone number (314) XXX-3140.




                                                2
   Case: 4:19-cv-03313-SEP Doc. #: 1 Filed: 12/23/19 Page: 3 of 10 PageID #: 3



    12. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner,

possessor, and operator of the cellular telephone ending in 3140. Plaintiff is and always has been

financially responsible for her cellular phone and its services.

    13. Immediately after the calls began, Plaintiff answered a call to her cellular telephone from

Defendant. In the call, Defendant asked Plaintiff to verify her personal information. Plaintiff

refused to verify Defendant’s personal questions, as she was unaware of who Defendant was,

demanded that Defendant identify itself and to stop calling her.

    14. On or around November 15, 2019, Plaintiff answered another call from Defendant. During

the conversation, Defendant’s representative asked Plaintiff why she did not have the funds to

satisfy the debt.

    15. Defendant’s representative informed Plaintiff that the outstanding amount of the debt was

approximately $1300.00, which differed from the balance of $800.00 that Plaintiff believed she

still owed.

    16. Plaintiff informed Defendant that she could not be certain the caller was not a scam and

again demanded it cease calling her cellular phone. Plaintiff also informed Defendant’s

representative that she would call Defendant back when she is able to verify the debt.

    17. Despite Plaintiff’s requests to cease calling her cellular phone, Defendant’s representative

stated it was Defendant’s policy to continue placing phone calls regarding the subject debt until it

is paid in full.

    18. On any given day, Defendant placed multiple calls to Plaintiff’s cellular phone, many of

which resulted in voicemails. Most voicemails contained nothing more than dead air silence.

    19. On or around December 3, 2019, Plaintiff answered another phone call placed by

Defendant.



                                                  3
   Case: 4:19-cv-03313-SEP Doc. #: 1 Filed: 12/23/19 Page: 4 of 10 PageID #: 4



   20. During the phone call, Plaintiff pleaded with Defendant’s representative to cease its calling,

as she felt harassed by the copious daily phone calls.

   21. Defendant’s representative became aggressive and told Plaintiff that it is Defendant’s

policy to continue placing calls regarding outstanding debts.

   22. Notwithstanding Defendant’s lack of prior consent and Plaintiff’s numerous requests that

Defendant’s collection calls cease, Defendant placed or caused to be placed numerous calls to

Plaintiff’s cellular telephone between July 2019 through the present day, in an attempt to collect

on the subject debt.

   23. Plaintiff’s demands that Defendant’s phone calls cease fell on deaf ears and Defendant

continued its phone harassment campaign.

   24. In the calls that Plaintiff did answer, Plaintiff was greeted by a noticeable period of “dead

air” while Defendant’s automated telephone system attempted to connect Plaintiff to a live agent.

   25. Specifically, there would be an approximate 2 second pause between the time Plaintiff said

“hello,” and the time that a live agent introduced them self as a representative of Defendant.

   26. Moreover, Plaintiff also heard what sounds to be call center noise in the background of

Defendant’s phone calls.

   27. Upon information and belief, Defendant placed its calls to Plaintiff’s cellular telephone

using an automated telephone dialing system that is commonly used in the debt collection industry

to collect defaulted debts.

   28. The phone number that Defendant most often used to contact Plaintiff was (855) 876-5347,

but upon information and belief, it may have used other phone numbers to place calls to Plaintiff’s

cellular phone.




                                                 4
   Case: 4:19-cv-03313-SEP Doc. #: 1 Filed: 12/23/19 Page: 5 of 10 PageID #: 5



   29. Moreover, at no time did Defendant send Plaintiff any correspondences notifying her of

her rights pursuant to 15 U.S.C. §1692g.

                                               DAMAGES

   30. Defendant’s harassing phone calls have severely disrupted Plaintiff’s daily life and general

well-being.

   31. Defendant’s phone harassment campaign and illegal collection activities have caused

Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon

and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, the increased

risk of personal injury resulting from the distraction caused by the phone calls, aggravation that

accompanies unsolicited telephone calls, emotional distress, mental anguish, anxiety, loss of

concentration, diminished value and utility of telephone equipment and telephone subscription

services, the loss of battery charge, and the per-kilowatt electricity costs required to recharge her

cellular telephone as a result of increased usage of her telephone services.

   32. In addition, each time Defendant placed a telephone call to Plaintiff, Defendant occupied

Plaintiff’s telephone number such that Plaintiff was unable to receive other phone calls.

   33. Concerned about the violations of her rights and invasion of her privacy, Plaintiff was

forced to seek the assistance of counsel to file this action to compel Defendant to cease its unlawful

conduct.

              COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   34. Plaintiff restates and realleges paragraphs 1 through 33 as though fully set forth herein.

   35. Defendant repeatedly placed or caused to be placed frequent non-emergency calls,

including but not limited to the calls referenced above, to Plaintiff’s cellular telephone number




                                                  5
   Case: 4:19-cv-03313-SEP Doc. #: 1 Filed: 12/23/19 Page: 6 of 10 PageID #: 6



using an automatic telephone dialing system (“ATDS”) without Plaintiff’s consent in violation of

47 U.S.C. §227 (b)(1)(A)(iii).

   36. The TCPA defines ATDS as “equipment which has the capacity...to store or produce

telephone numbers to be called, using a random or sequential number generator; and to dial such

numbers.” 47 U.S.C. §227(a)(1).

   37. Upon information and belief, based on Defendant’s lack of prompt human response during

the phone calls in which Plaintiff answered, Defendant used an ATDS to place calls to Plaintiff’s

cellular telephone.

   38. Upon information and belief, the ATDS employed by Defendant transfers the call to a live

agent once a human voice is detected, thus resulting in a pause after the called party speaks into

the phone.

   39. Upon information and belief, Defendant’s phone system stores telephone numbers to be

called, using a random or sequential number generator, which it used to call Plaintiff on her cellular

phone.

   40. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular

telephone between July 2019 and the present day, using an ATDS without her consent.

   41. Any prior consent, if any, was revoked by Plaintiff’s verbal revocation.

   42. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to her cellular

phone.

   43. Upon information and belief, Defendant has no system in place to document and archive

whether it has consent to continue to contact consumers on their cellular phones.

   44. Upon information and belief, Defendant knew its collection practices were in violation of

the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.



                                                  6
   Case: 4:19-cv-03313-SEP Doc. #: 1 Filed: 12/23/19 Page: 7 of 10 PageID #: 7



   45. Defendant, through its agents, representatives, vendors, subsidiaries, third party contractors

and/or employees acting within the scope of their authority acted intentionally in violation of 47

U.S.C. §227(b)(1)(A)(iii).

   46. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of

$500 per phone call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and

knowing violations of the TCPA triggers this Honorable Court’s discretion to triple the damages

to which Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).

WHEREFORE, Plaintiff ZIERRA R. JACKSON respectfully prays this Honorable Court for the
following relief:
   a. Declare Defendant’s phone calls to Plaintiff to be violations of the TCPA;
   b. Award Plaintiff damages of at least $500 per phone call and treble damages pursuant to 47
       U.S.C. § 227(b)(3)(B)&(C);
   c. Enjoining Defendant from further contacting Plaintiff; and
   d. Awarding any other relief as this Honorable Court deems just and appropriate.

            COUNT II – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   47. Plaintiff restates and realleges paragraphs 1 through 46 as though fully set forth herein.

   48. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

   49. The alleged subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

   50. Defendant is a “debt collector” as defined by §1692a(6) because its primary business is the

collection of delinquent debts and it regularly collects debts and uses the mail and/or the telephones

to collect delinquent accounts allegedly owed to a third party.

   51. Moreover, Defendant is a “debt collector” because it acquired rights to the subject debt

after it was in default. 15 U.S.C. §1692a(6).

                                                  7
   Case: 4:19-cv-03313-SEP Doc. #: 1 Filed: 12/23/19 Page: 8 of 10 PageID #: 8



   52. Defendant used the telephone to attempt to collect the subject debt and, as such, engaged

in “communications” as defined in FDCPA §1692a(2).

   53. Defendant’s communications to Plaintiff were made in connection with the collection of

the subject debt.

   54. Defendant violated 15 U.S.C. §§1692c(a)(1), d, d(5), f, and g through its unlawful debt

collection practices.

       a. Violations of FDCPA § 1692c

   55. Defendant violated §1692c(a)(1) when it continuously called Plaintiff without her prior

consent and after being notified to stop on no less than 3 separate occasions. This repeated behavior

of continuously and systematically calling Plaintiff’s cellular phone over and over after she

demanded that it cease contacting her was harassing and abusive. Even after being told to stop

contacting her, Defendant continued its onslaught of phone calls with the specific goal of

oppressing and abusing Plaintiff into paying the subject debt.

   56. Furthermore, Defendant has relentlessly called Plaintiff on numerous occasions without

her prior consent. This nature of calls shows that Defendant willfully ignored Plaintiff’s pleas,

even stating it is Defendant’s policy to continue unwanted calling, with the goal of annoying and

harassing her into submission.

   57. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient, unwanted, and distressing to her.

       b. Violations of FDCPA § 1692d

   58. Defendant violated §1692d by engaging in abusive, harassing, and oppressive conduct by

relentlessly calling Plaintiff’s cellular phone without her prior consent seeking immediate payment




                                                 8
   Case: 4:19-cv-03313-SEP Doc. #: 1 Filed: 12/23/19 Page: 9 of 10 PageID #: 9



on the subject debt. Moreover, Defendant continued placing the relentless calls after Plaintiff

demanded that the calls cease on no less than 3 separate occasions.

   59. Defendant violated §1692d(5) by causing Plaintiff’s cellular phone to ring repeatedly and

continuously in an attempt to engage Plaintiff in conversations regarding the collection of the

subject debt with the intent to annoy, abuse, or harass Plaintiff. Specifically, Defendant placed or

caused to be placed numerous harassing phone calls to Plaintiff’s cellular telephone using an

ATDS.

        c. Violations of FDCPA § 1692f

   60. Defendant violated §1692f by using unfair and unconscionable conduct in attempting to

collect the subject debt. Specifically, Defendant harassed Plaintiff with collection calls after she

demanded that such calls cease. Defendant placed or caused to be placed numerous phone calls to

Plaintiff’s cellular telephone in an attempt to unfairly harass Plaintiff into paying the subject debt.

Defendant attempted to drown Plaintiff with harassing phone calls in order to make her submit to

Defendant’s conduct and make a payment on the subject debt.

        d. Violations of FDCPA § 1692g

   61. Defendant violated §1692g through its initial communication by failing to properly inform

Plaintiff as to Plaintiff’s rights for debt verification in a manner which was not reasonably

calculated to confuse or frustrate the least sophisticated consumer. Despite the foregoing,

Defendant through its initial communication demanded payment of the subject debt from Plaintiff

and failed to adequately send Plaintiff her right to dispute the validity of the subject debt within

five days of the initial communication. Having no prior knowledge of the debt, Plaintiff informed

Defendant’s representative that she did not know who Defendant was and that she believed the

outstanding balance was a different amount.



                                                  9
 Case: 4:19-cv-03313-SEP Doc. #: 1 Filed: 12/23/19 Page: 10 of 10 PageID #: 10



   62. As an experienced debt collector, Defendant knew or should have known the ramifications

of collecting on debts without prior consent through incessant harassing phone calls to the cellular

phones of consumers, including Plaintiff.

   63. Upon information and belief, Defendant systematically places unsolicited and harassing

debt collection calls without prior consent to consumers in Missouri in order to aggressively collect

debts allegedly in default to increase its profitability at the consumers’ expense.

   64. As stated above, Plaintiff was severely harmed by Defendant’s conduct.

WHEREFORE, Plaintiff ZIERRA R. JACKSON respectfully requests that this Honorable Court:

       a. Declare that the practices complained of herein are unlawful and violate the
           aforementioned statute;
       b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial,
           for the underlying FDCPA violations;
       c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
           §1692k; and
       d. Award any other relief as the Honorable Court deems just and proper.


Plaintiff demands trial by jury.

Dated: December 23, 2019                              Respectfully Submitted,

                                                      /s/ Alexander J. Taylor
                                                      /s/ Marwan R. Daher
                                                      Alexander J. Taylor, Esq.
                                                      Marwan R. Daher, Esq.
                                                      Counsel for Plaintiff
                                                      Sulaiman Law Group, Ltd
                                                      2500 S Highland Ave, Suite 200
                                                      Lombard, IL 60148
                                                      Telephone: (630) 575-8181
                                                      ataylor@sulaimanlaw.com
                                                      mdaher@sulaimanlaw.com




                                                 10
